Stephens, J.
1. An agreement by a guardian to compromise an indebtedness due to the ward is invalid in the absence of a compliance by the guardian with any of the provisions of sections 4004, 4005, and 4006 of the Civil Code (1910).
2. Where a verdict for the plaintiff in a suit on a liquidated demand is in the sum of $1,500 principal and $187.50 interest, which is excessive by $4.71 in the amount of principal and $134.87 in the amount of interest, and where it appears from the undisputed evidence that the verdict should have been for $1,495.29 principal and $52.63 interest, making a total of principal and interest in the sum' of $1,547.92, a judgment denying the defendant’s motion for a new trial and amending the verdict so as to make it find for the plaintiff $900 principal and $620 interest, and ordering that execution accordingly be issued thereon, is not harmful to the defendant. Although the amount of interest called for in the verdict as amended is in excess of the amount called for in the verdict as found by the jury, the total amount of principal and interest found in the verdict as amended, being $1,520, is less than the total amount of principal and interest, namely $1,547.92, recoverable in the verdict found by the .jury less the excess of principal and interest above indicated, and the interest accruing in the verdict as amended, by reason of the reduced principal, is less than the interest accruing in the verdict as found by the jury less $4.71 excess principal written off.
3. This being a suit by a guardian to recover upon a guardianship bond, and it appearing from undisputed evidence that the verdict as written off and amended by the plaintiff and approved by the trial judge was within the amount demanded for the plaintiff by the evidence, and the evidence demanding a finding for the plaintiff upon the question of liability, the trial court did not err in overruling the defendant’s motion for a new trial.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.